Banke, Judge.
This appeal follows a revocation of probation for failure to make payments on a fine as required by the probation order. The evidence adduced at the hearing is consistent with appellant’s contention that his failure in this regard was involuntary due to his indigency. In all pertinent respects, the facts essential to this decision are the same as those involved in Wood v. State, 150 Ga. App. 582 (258 SE2d 171) (1979). The result here, as in Wood, is controlled by Hunter v. Dean, 240 Ga. 214 (239 SE2d 791) (1977), where it was held that “a requirement that a defendant pay a fine as a condition precedent to serving a condition on probation ... (does not] ... violate the equal protection or due process provisions of the United States Constitution, even ‘when the defendant is indigent and unable to make immediate payment of the fine.’ See generally Code Ann. § 27-2709.”

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.